EXHIBIT 10.1

 

ACQUISITION AGREEMENT

 

CHINA DIRECT, INC.

CHANG MAGNESIUM COMPANY, LIMITED

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (the “Agreement”) is made and entered into effective
October 15, 2006 by and among China Direct, Inc., a Delaware corporation
("CDI"), CDI China, Inc., a Florida corporation (“CDI China”), a wholly owned
subsidiary of CDI, and Chang Magnesium Company, Limited a Chinese limited
liability company (“Chang”) and Yuwei Huang, the sole member of Chang (the
“Member”).

 

RECITALS:

 

 

•

WHEREAS, Chang has a wholly owned subsidiary, Chang Magnesium Trading Company,
Limited ("Chang Trading") and the consolidated registered capital of Chang,
including the registered capital of Chang Trading, is USD $2,400,000.

 

 

•

WHEREAS, Member is the sole member of Chang, owning 100% of the equity of Chang.

 

 

•

WHEREAS, CDI China desires to acquire 51% ownership interest in Chang (the
"Member's Interest") from Member.

 

 

•

WHEREAS, Member desires to sell the Member's Interest to CDI China pursuant to
the terms and conditions of this agreement.

 

WHEREAS, CDI China desires to recapitalize Chang by acquiring the Member's
Interest from Member in exchange for an aggregate capital infusion of USD
$2,550,000

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

SECTION 1: PURCHASE OF MEMBER'S INTEREST

 

1.           Purchase of Interest. On the Closing (as hereinafter defined), CDI
China shall purchase the Member's Interest from the Member in exchange for an
aggregate capital contribution to Chang of USD$2,550,000 to be funded as
follows: On or before the Closing, Chang shall amend the articles of Chang to
reflect that CDI China is a member of Chang with a 51% equity ownership of
Chang. . On or before ten (10) business days following the Closing, subject to
the Section 4(1)(B) herein, CDI agrees to infuse USD $1,000,000 Chang (“Initial
Funds”). On or before September 30, 2007, CDI China shall deliver $800,000 of
investment capital to Chang and on or before December 31, 2007, CDI China shall
deliver $750,000 of investment capital to Chang.

 

 



 

 

2.           Yuwei Huang Investment. At Closing, Yuwei Huang shall deliver
USD$2,450,000 worth of property, plant and equipment to Chang.

 

3.           Closing.              The closing of the sale of the Member's
Interest (the “Closing”) shall take place on or before November 30, 2006, or at
such other time and place as is mutually agreed upon by CDI, CDI China and the
Member, following satisfaction or waiver of all conditions precedent to Closing
as set forth in Section 4 hereof.

 

SECTION 2: REPRESENTATIONS AND WARRANTIES OF CHANG, CHANG TRADING AND THE MEMBER

 

The Member represents and warrants to CDI and CDI China as follows, with any
exceptions thereto being denoted on the applicable schedule to this Agreement:

 

1.           Ownership of Chang and Authorization of Agreement. The Member is
the sole record and beneficial owner of all membership interest in Chang, all of
which are owned free and clear of all rights, claims, liens and encumbrances,
and have not been sold, pledged, assigned or otherwise hypothecated. Member has
the power to enter into this Agreement and to carry out his/its obligations
hereunder. This Agreement constitutes the valid and binding obligation of the
Member, enforceable against the Member in accordance with its terms. Neither the
execution and delivery of this Agreement by the Member nor the closing of the
transactions herein contemplated will conflict with, or result in any breach or
violation of or default in any agreement, understanding, law, rule or regulation
to which Chang or Chang Trading are a party or are subject to.

 

2.           Organization and Good Standing. Chang is a limited liability
company, duly organized, validly existing and in good standing under the laws of
China, and is entitled to carry on its business as such business is now
conducted. Chang is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification. Chang Trading is a limited liability company, duly organized,
validly existing and in good standing under the laws of China, and is entitled
to carry on its business as such business is now conducted. Chang Trading is
qualified to do business as a foreign corporation in each jurisdiction, if any,
in which its property or business requires such qualification.

 

3.           Brokers or Finders. No broker’s or finder’s fee will be payable by
Chang, CDI, or CDI China in connection with the transaction contemplated by this
Agreement.

 

4.           Financial Statements. The consolidated financial statements of
Chang which includes its wholly owned subsidiary Chang Trading as previously
provided to CDI China fairly present in all material respects the financial
position of Chang as of the respective dates thereof.

 

SECTION 3: COVENANTS AND ADDITIONAL AGREEMENT

 

 



 

 

1.           Employment and Management Agreement. On the Closing date, Member
will enter into an employment and management agreement with CDI Shanghai
Company, Limited, a limited liability Chinese company which is a wholly owned
subsidiary of CDI China, to manage daily operations of Chang and Chang Trading
under the supervision of CDI Shanghai Company, Limited.

 

SECTION 4: CONDITIONS PRECEDENT TO CLOSING

 

1.           Conditions Precedent to the Obligation of CDI. The obligation of
CDI to close the purchase of the Member's Interest and to otherwise consummate
the transactions contemplated hereby is subject to the satisfaction, at or
before the Closing, of each of the conditions set forth below. These conditions
are for CDI's sole benefit and may be waived by CDI at any time in its sole
discretion.

 

A.          Accuracy of Chang’s and the Members Representations and Warranties.
The representations and warranties of Chang and the Member will be true and
correct in all material respects as of the date when made and as of the Closing,
as though made at that time.

 

B.          Audited Financial Statements. CDI and CDI China shall have received
of (i) the consolidated statement of operations, consolidated statement of cash
flow, and the consolidated balance sheet as well as the members’ equity and
retained earnings and any changes in financial position of Chang as required by
CDI for regulatory purposes, including the Securities and Exchange Commission,
audited by an independent public auditors for acceptable to CDI, and (ii) an
unaudited the consolidated statement of operations, consolidated statement of
cash flow, and the consolidated balance sheet as well as the members’ equity and
retained earnings and any changes in financial position of Chang as required by
CDI for regulatory purposes, including the Securities and Exchange Commission
for an interim period since the date of such audited financial statements, in
each case which are not materially adverse compared to the tax returns and
unaudited pro forma financial statements provided by Chang to CDI and CDI China
for the relevant periods. In the event the consolidated balance sheet at June
30, 2006 reflects net members’ equity of less than USD $2,550,000 the Initial
Funds can be revised given the mutual agreement of all parties.

 

C.          SEC Disclosure. Chang shall have provided CDI with a comprehensive
business description pursuant to the SEC rules and regulations satisfactory to
CDI for purposes of making required disclosure in a Form 8-K to be filed with
the SEC. Chang and the Member shall have delivered to CDI such other documents
relating to the transactions contemplated by this Agreement as CDI may
reasonably request.

 

SECTION 5: SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF CHANG AND THE MEMBERS

 

 



 

 

1.           All such representations, warranties, covenants and agreements
shall survive the execution and delivery hereof and the Closing hereunder for 12
months following the Closing.

 

SECTION 6: INDEMNIFICATION

 

1.           Obligation of Member to Indemnify. The Member agrees to indemnify,
defend and hold harmless each of CDI and CDI China, and each of their respective
officers, directors, employees, shareholders and agents, from and against any
loss based upon, arising out of, or otherwise due to any inaccuracy in or any
breach of any representation, warranty, covenant or agreement of Member
contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.

 

SECTION 7: MISCELLANEOUS

 

1.           Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.

 

2.           Notices. Until otherwise specified in writing, the mailing
addresses of both parties of this Agreement shall be as follows:

 

CDI and CDI China:

5301 N. Federal Highway, Suite 120

Boca Raton, FL, 33487

 

The Member:

Room 910, Floor 9th, MEGA MALL Business Center

10 Yifen Street, Taiyuan City,

Shanxi Province, China. 030024

 

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address as may be furnished in writing to the
addressor.

 

3.           Governing Law; Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of Florida, without regard to
the conflicts of law provisions thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
County of Palm Beach, State of Florida, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing

 



 

contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If any provision of this agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this agreement in that jurisdiction or the validity or
enforceability of any provision of this agreement in any other jurisdiction.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

4.           Entire Agreement. This Agreement and the collateral agreements
executed in connection with the consummation of the transactions contemplated
herein contain the entire agreement among the parties with respect to the
Exchange and related transactions, and supersede all prior agreements, written
or oral, with respect thereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

CDI CHINA, INC.

 

 

 

By:                                                                     

James Wang, CEO

 

 

China Direct, Inc.

 

By: ___________________________

James Wang, CEO

CHANG MAGNESIUM COMPANY, LIMITED

 

 

 

                                                               

Yuwei Huang, Chairman

 

 

 

MEMBER

 

                                                               

Yuwei Huang

 

 

 

 

 

 

 